Title: To George Washington from Tench Tilghman, 25 August 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 25th Augt 1785.

I am honored with your favor of the 17th. Altho’ the greater part of the Cargo of the Ship Pallas is advertised for public Sale on the 1st of October next, it is not a matter of certainty that it will be disposed of in that manner—at least the whole of it. At any rate—I expect it will fall in a great degree under my Management, as Mr O’Donnell the Owner, who is a perfect Stranger in this Country, finds himself obliged to seek the assistance of a person acquainted with Characters here, and with our modes of Business. Before he left India he was recommended to Mr Morris, and it is thro’ my Connection with him that I have to do in the matter. A large Parcel of the Teas on Board were the property of Major Shaw and Capt. Randall who went out Super Cargoes

of the Empress of China—Those Teas have all gone to Philada.
Whether these Goods are sold at public or private sale, your Commission shall be punctually attended to. If at public—the several Articles shall not be purchased for you except they go at such Rates as are much below the usual Retail prices—the few marked thus in your letter ✻ excepted—which shall be bought if they are as cheap as goods usually sell for Cash—if a private Sale should be determined on, you shall be made acquainted with the lowest prices, and then you may judge for yourself—I beg you, my Dear Sir, not to think of lodging Money with me previously—A Leagure of Arrack is a large Butt. I am told it is rather new—and therefore not very desirable either on Account of Quantity or Quality.
Mr O’Donnell has a curiosity which pervades all Strangers, that of seeing Genl Washington before he leaves America. If he carries his present intentions into Execution, I shall take the freedom of giving him a letter of introduction. He is a Gentleman of large fortune—polished Manners, and from 16 years residence in the different parts of India very capable of giving satisfactory accounts of that Country.
The Crew of this Ship are all Natives of India—most of them from the Coasts of Malabar and Coromandel, and are much of the Countenance and Complexion of your old Groom Wormely—There are four Chinese on Board, who are exactly the Indians of North America, in Colour, Feature—Hair and every external Mark.
Be good eno’ to make Mrs Tilghmans Compliments with mine to Mrs Washington, and assure her that every care shall be taken to have such Goods as may be purchased, the most fashionable and perfect of their kinds—With true Respect and Esteem I am Dear Sir Yours most sincerely

Tench Tilghman


P.S. I have heard that your packet for Mr Smith of Carlisle was delivered into his own Hands.
A ps. of fine Muslin is mentioned. If Mrs Washington will be pleased to mention the use for which she intends it a better judgment can be formed of the kind which will suit.

